In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00257-CR



            JAMES RYAN LOPEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 47401-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        On October 22, 2019, the trial court adjudicated Lopez’s guilt, 1 revoked his community

supervision, and sentenced him to eight years’ imprisonment. As reflected in both the trial court’s

judgment and the clerk’s bill of costs, Lopez was also fined $2,000.00 and ordered to pay $425.00

in attorney fees for his court-appointed counsel during his revocation.

        On appeal, Lopez argues that the fine must be deleted because it was not orally pronounced

by the trial court during sentencing. Lopez also argues that the trial court erred in assessing

attorney fees against him because he was indigent during the revocation proceeding. The State

concedes both issues. As a result, we delete the assessments of the fine and attorney fees from the

trial court’s judgment and the clerk’s bill of costs. As modified, the trial court’s judgment is

affirmed.

        “We have the authority to modify the judgment to make the record speak the truth.” Minter

v. State, 570 S.W.3d 941, 944 (Tex. App.—Texarkana 2019, no pet.) (citing TEX. R. APP. P.

43.2(b); French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299
S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.)).

        In this case, the trial court imposed a $2,000.00 fine in its order of deferred adjudication.

However, when the trial court adjudicated Lopez’s guilt, it did not orally pronounce a fine.

Nevertheless, a $2,000.00 fine was included in the written judgment adjudicating guilt and in the

certified bill of costs. “[W]hen an accused receives deferred adjudication, no sentence is imposed.”



1
 In 2018, Lopez had pled guilty to family violence assault. Pursuant to a plea agreement, the trial court had placed
Lopez on deferred adjudication community supervision for a period of eight years and had, in its judgment, assessed
a $2,000.00 fine.
                                                         2
Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004). If guilt is subsequently adjudicated,

“the order adjudicating guilt sets aside the order deferring adjudication, including the previously

imposed fine.” Id. Since fines are punitive and intended to be a part of the defendant’s sentence,

they “generally must be orally pronounced in the defendant’s presence.” Armstrong v. State, 340
S.W.3d 759, 767 (Tex. Crim. App. 2011) (citing TEX. CODE CRIM. PROC. ANN. art. 42.03, § 1(a);

Taylor, 131 S.W.3d at 500). When there is a conflict between the oral pronouncement of sentence

in open court, which includes any imposition of a fine, and the written judgment, the oral

pronouncement controls. See Taylor, 131 S.W.3d at 502 (citing Thompson v. State, 108 S.W.3d
287, 290 (Tex. Crim. App. 2003)). Since the trial court did not orally pronounce a fine, we find

that the assessment of a fine in the judgment adjudicating guilt as in the bill of costs was error. As

a result, we sustain Lopez’s first point of error and delete the fine from the judgment and the clerk’s

bill of costs.

        Next, because the trial court found Lopez indigent during the revocation, he was presumed

to remain indigent absent proof of a material change in his circumstances. See TEX. CODE CRIM.

PROC. ANN. art. 26.04(p), 26.05(g) (Supp.); Walker v. State, 557 S.W.3d 678, 689 (Tex. App.—

Texarkana 2018, pet. ref’d). Even though Lopez was found to be indigent for purposes of appeal,

$425.00 in attorney fees was assessed against him.

        Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has the

authority to order the reimbursement of court-appointed attorney fees only if “the court determines

that a defendant has financial resources that enable him to offset in part or in whole the costs of

the legal services provided, including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art.

                                                  3
26.05(g) (Supp.). “[T]he defendant’s financial resources and ability to pay are explicit critical

elements in the trial court’s determination of the propriety of ordering reimbursement of costs and

fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App.

2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)). Since there is no

finding of the ability of Lopez to pay them, the assessment of the attorney fees was erroneous. See

Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013); see also Mayer v. State, 309 S.W.3d
552 (Tex. Crim. App. 2010); Martin v. State, 405 S.W.3d 944, 946–47 (Tex. App.—Texarkana

2013, no pet.). We sustain Lopez’s second point of error and delete the $425.00 assessment for

attorney fees from the judgment and clerk’s bill of costs.

       We modify the assessments of the fine and attorney fees by deleting them from the trial

court’s judgment and the clerk’s bill of costs. As modified, the trial court’s judgment is affirmed.



.

                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        April 22, 2020
Date Decided:          April 23, 2020

Do Not Publish




                                                 4